COBB, Judge.
In this Anders appeal,1 R.D.R. was assessed a $250 public defender fee as a condition of community control without being given an opportunity to be heard or advised of his right to contest the amount. See § 27.56(7), Fla.Stat. (1993); Jones v. State, 623 So.2d 627 (Fla. 5th DCA 1993). The condition is therefore stricken, without prejudice to reimpose it on remand after compliance with section 27.56(7), Florida Statutes (1993). In all other respects, the adjudication of delinquency and order of disposition are affirmed.
AFFIRMED IN PART; ATTORNEY PEE STRICKEN; REMANDED.
DAUKSCH and GRIFFIN, JJ., concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).